                 Case 3:19-cv-06027-BHS Document 5 Filed 01/21/20 Page 1 of 8



                                                                               The Honorable Benjamin H. Settle
1

2

3

4

5

6                               UNITED STATES DISTRICT COURT FOR THE
                                  WESTERN DISTRICT OF WASHINGTON
7                                           AT TACOMA
8
     MEGHAN BAKER,
9
                                                                  Case No. 3:19-cv-06027-BHS
                               Plaintiff,
10                                                                DEFENDANT’S ANSWER AND
                      v.                                          AFFIRMATIVE DEFENSES
11
     THOMAS B. MODLY, 1 ACTING
12   SECRETARY OF THE NAVY

13                             Defendant.
14

15
             Defendant Thomas B. Modly, Acting Secretary of the United States Department of the

16   Navy (“Defendant”), by and through his attorneys, Brian T. Moran, United States Attorney for

17   the Western District of Washington, and Sarah K. Morehead, Assistant United States Attorney

18   for said District, hereby answers Plaintiff’s Complaint as follows:

19                                    I.       JURISDICTION AND VENUE
20

21

22

23   1
      Thomas B. Modly is currently the Acting Secretary of the Navy and is therefore automatically substituted in his
     official capacity as the proper defendant under Fed. R. Civ. P. 25.
24

25
         ANSWER & AFFIRMATIVE DEFENSES                                                     UNITED STATES ATTORNEY
                                                                                             700 Stewart Street, Suite 5220
         [Case No. 3:19-cv-06027-BHS] - 1
                                                                                            Seattle, Washington 98101-1271
                                                                                                      206-553-7970
                Case 3:19-cv-06027-BHS Document 5 Filed 01/21/20 Page 2 of 8



              1.1   The allegations of Paragraph 1.1 call for a legal conclusion; to the extent an
1
     answer is required, defendant denies the allegations contained therein and puts plaintiff to her
2

3
     proof.

4             1.2   The allegations of Paragraph 1.2 call for a legal conclusion; to the extent an

5    answer is required, defendant denies the allegations contained therein and puts plaintiff to her

6    proof.
7             1.3   The allegations of Paragraph 1.3 call for a legal conclusion; to the extent an
8
     answer is required, defendant denies the allegations contained therein and puts plaintiff to her
9
     proof.
10
              1.4   The allegations of Paragraph 1.4 call for a legal conclusion; to the extent an
11
     answer is required, defendant denies the allegations contained therein and puts plaintiff to her
12
     proof.
13
                                    II.          STATUS OF PLAINTIFF
14
              2.1   Defendant lacks information sufficient to admit or deny the allegations of the
15

16   paragraph and therefore denies the same.

17            2.2   Defendant admits the allegation of Paragraph 2.2.

18            2.3   Defendant admits the allegations of the first sentence of Paragraph 2.3. The

19   second sentence of the paragraph states a legal conclusion, to which no answer is required, so
20   defendant therefore denies the same.
21
                                          III.    STATUS OF DEFENDANT
22
              3.1   Defendant admits that it is a federal agency. The remainder of the paragraph
23
     states a legal conclusion, to which no answer is required, so defendant therefore denies the same.
24

25
       ANSWER & AFFIRMATIVE DEFENSES                                           UNITED STATES ATTORNEY
                                                                                 700 Stewart Street, Suite 5220
       [Case No. 3:19-cv-06027-BHS] - 2
                                                                                Seattle, Washington 98101-1271
                                                                                          206-553-7970
               Case 3:19-cv-06027-BHS Document 5 Filed 01/21/20 Page 3 of 8



            3.2     The allegations of the paragraph state a legal conclusion, to which no answer is
1
     required, so defendant therefore denies the same.
2

3
            3.3     Defendant admits the allegation of Paragraph 3.3.

4           3.4     Defendant admits the allegation of Paragraph 3.4.

5                                                   IV. FACTS

6           4.1     Defendant references its answers to the paragraphs in section I, II, and III and
7    incorporates them herein.
8
            4.2     Defendant admits the allegation of Paragraph 4.2
9
            4.3     Defendant admits the allegation of Paragraph 4.3
10
            4.4     Defendant lacks information sufficient to admit or deny the allegations of the
11
     paragraph and therefore denies the same.
12
            4.5     Defendant lacks information sufficient to admit or deny the allegations of the
13
     paragraph and therefore denies the same.
14
            4.6     Defendant lacks information sufficient to admit or deny the allegations of the
15

16   paragraph and therefore denies the same.

17          4.7     Defendant admits on August 23, 2018, Plaintiff’s supervisor learned that Plaintiff

18   was breast-feeding. Defendant lacks information sufficient to admit or deny the allegations of the

19   remainder of the paragraph and therefore denies the same.
20          4.8     Defendant admits Plaintiff was sent to the Branch Clinic to be medically
21
     evaluated. Defendant lacks information sufficient to admit or deny the allegations of the
22
     remainder of the paragraph and therefore denies the same.
23

24

25
       ANSWER & AFFIRMATIVE DEFENSES                                           UNITED STATES ATTORNEY
                                                                                 700 Stewart Street, Suite 5220
       [Case No. 3:19-cv-06027-BHS] - 3
                                                                                Seattle, Washington 98101-1271
                                                                                          206-553-7970
               Case 3:19-cv-06027-BHS Document 5 Filed 01/21/20 Page 4 of 8



            4.9     Defendant admits Plaintiff was issued work limitations on August 23, 2018.
1
     Defendant lacks information sufficient to admit or deny the allegations of the remainder of the
2

3
     paragraph and therefore denies the same.

4           4.10    Defendant admits Plaintiff was sent to the Injured Worker Program due to the

5    work limitations issued by the Branch Clinic. Defendant denies the reminder of Paragraph 4.10.

6           4.11    Defendant lacks information sufficient to admit or deny the allegations of the
7    paragraph, and therefore denies the same.
8
            4.12    Defendant admits Mr. Ryan Newton, IWP Supervisor, sent Plaintiff home in an
9
     unpaid leave status. Defendant denies the remainder of Paragraph 4.12.
10
            4.13    Defendant lacks information sufficient to admit or deny the allegations of the
11
     paragraph and therefore denies the same.
12
            4.14    Defendant lacks information sufficient to admit or deny the allegations of the
13
     paragraph and therefore denies the same.
14
            4.15    Defendant denies the allegations of the paragraph.
15

16                          V.   FOR A FIRST CAUSE OF ACTION
                         DENIAL OF REASONABLE ACCOMMODATION
17
            5.1     Defendant references its answers to the paragraphs in sections I, II, III, and IV
18
     and incorporates them herein.
19
            5.2     The allegations of the paragraph state a legal conclusion, to which no answer is
20
     required, so defendant therefore denies the same.
21

22          5.3     The allegations of the paragraph state a legal conclusion, to which no answer is

23   required, so defendant therefore denies the same.

24          5.4     Defendant denies the allegation of Paragraph 5.4.

25
       ANSWER & AFFIRMATIVE DEFENSES                                           UNITED STATES ATTORNEY
                                                                                 700 Stewart Street, Suite 5220
       [Case No. 3:19-cv-06027-BHS] - 4
                                                                                Seattle, Washington 98101-1271
                                                                                          206-553-7970
                  Case 3:19-cv-06027-BHS Document 5 Filed 01/21/20 Page 5 of 8



             5.5     Defendant denies the allegation of Paragraph 4.5.
1
             5.6     The allegations of the paragraph state a legal conclusion, to which no answer is
2

3
     required, so defendant therefore denies the same.

4            5.7     Defendant denies the allegations of the paragraph.

5                             VI.     FOR A SECOND CAUSE OF ACTION
                                        SEX DISCRIMINATION
6
             6.1     Defendant references its answers to the paragraphs in sections I, II, III, IV, and V
7
     and incorporates them herein.
8

9
             6.2     The allegations of the paragraph state a legal conclusion, to which no answer is

10   required, so defendant therefore denies the same.

11           6.3     The allegations of the paragraph state a legal conclusion, to which no answer is

12   required, so defendant therefore denies the same.

13           6.4     Defendant denies the allegation of Paragraph 6.4.
14
                                          VII.   PRAYER FOR RELIEF
15
             This paragraph contains Plaintiff’s Prayer for Relief to which no answer is necessary. To
16
     the extent an answer is deemed necessary, Defendant denies that Plaintiff is entitled to the relief
17
     asked for, or to any other relief.
18

19                             DENIAL OF ANY CLAIM NOT ADMITTED

20           To the extent that any claim in plaintiff’s complaint is not specifically admitted herein, it

21   is hereby expressly denied.

22                          AFFIRMATIVE DEFENSES AND OTHER DEFENSES

23           1.      The Complaint fails to state a claim against Defendant upon which relief can be

24   granted.

25
       ANSWER & AFFIRMATIVE DEFENSES                                             UNITED STATES ATTORNEY
                                                                                   700 Stewart Street, Suite 5220
       [Case No. 3:19-cv-06027-BHS] - 5
                                                                                  Seattle, Washington 98101-1271
                                                                                            206-553-7970
                  Case 3:19-cv-06027-BHS Document 5 Filed 01/21/20 Page 6 of 8




1            2.      All actions taken by Defendant with respect to Plaintiff were based upon

2    legitimate, nondiscriminatory reasons. Defendant would have taken the same actions regardless

3    of any alleged discrimination.

4            3       Some or all of Plaintiff’s claims may be barred by the applicable statute of

5    limitations.

6            4.      Plaintiff may have failed to exhaust her administrative remedies with respect to

7    some or all of her claims.

8            5.      Plaintiff failed to timely exhaust some or all of her claims.

9            6.      Some or all of Plaintiff’s claims are barred by the Civil Service Reform Act.

10           7.      The United States has not waived sovereign immunity with respect to some or all

11   of Plaintiff’s claims.

12           8.      Defendant has had a legitimate business reason for every action taken regarding

13   Plaintiff, including but not limited to the actions admitted herein, and would have taken the same

14   actions regardless.

15           9.      Defendant’s actions, about which Plaintiff now complains, were taken in a fair,

16   reasonable, and lawful manner under the circumstances then existing.

17           10.     Defendant’s actions, about which Plaintiff now complains, were a just and proper

18   exercise of management discretion, undertaken for fair and honest reasons in good faith under

19   the circumstances then existing.

20           11.     Defendant had legitimate, non-discriminatory reasons for taking the actions which

21   are the subject of the instant complaint.

22           12.     There is no basis for imputing liability to the Defendant.

23           13.     Plaintiff suffered no tangible employment action.

24

25
       ANSWER & AFFIRMATIVE DEFENSES                                              UNITED STATES ATTORNEY
                                                                                    700 Stewart Street, Suite 5220
       [Case No. 3:19-cv-06027-BHS] - 6
                                                                                   Seattle, Washington 98101-1271
                                                                                             206-553-7970
                Case 3:19-cv-06027-BHS Document 5 Filed 01/21/20 Page 7 of 8




1           14.     Plaintiff has no damages. To the extent damages exist, Plaintiff failed to mitigate

2    damages.

3           15.     Plaintiff was not a qualified person with a disability.

4           16.     One or more of the actions plaintiff sought may have constituted an undue

5    hardship and/or posed a direct threat.

6           17.     Defendant reserves the right to amend this Answer to state additional defenses,

7    and to delete or withdraw defenses, as may become apparent during the course of discovery.

8

9           WHEREFORE, having fully answered the complaint, the United States prays that

10   Plaintiff’s Complaint be dismissed with prejudice, that Plaintiff take nothing by her Complaint,

11   and that the United States be allowed costs and such other and further relief as the Court deems

12   just and equitable.

13
                    DATED this 21st day January, 2020.
14

15
                                              Respectfully submitted,
16

17                                            BRIAN T. MORAN
                                              United States Attorney
18
                                              s/ Sarah K. Morehead
19                                            SARAH K. MOREHEAD, WSBA #29680
                                              Assistant United States Attorney
20
                                              Western District of Washington
21
                                              United States Attorney’s Office
                                              700 Stewart Street, Suite 5220
22                                            Seattle, Washington 98101-1271
                                              Phone: 206-553-7970
23                                            E-mail: sarah.morehead@usdoj.gov

24

25
       ANSWER & AFFIRMATIVE DEFENSES                                          UNITED STATES ATTORNEY
                                                                                700 Stewart Street, Suite 5220
       [Case No. 3:19-cv-06027-BHS] - 7
                                                                               Seattle, Washington 98101-1271
                                                                                         206-553-7970
               Case 3:19-cv-06027-BHS Document 5 Filed 01/21/20 Page 8 of 8




1                                       CERTIFICATE OF SERVICE

2           The undersigned hereby certifies that she is an employee in the Office of the United

3    States Attorney for the Western District of Washington and is a person of such age and discretion

4    as to be competent to serve papers;

5           It is further certified that on this date, I electronically filed the foregoing with the Clerk of

6    Court using the CM/ECF system, which will send notification of such filing to the following

7    CM/ECF participant(s):

8
                  Chalmers C. Johnson               chalmers@gsjoneslaw.com
9

10          I further certify that on this date, I mailed, by United States Postal Service, the foregoing
11   to the following non-CM/ECF participant(s), addressed as follows:
12
            -0-
13

14
            DATED this 21st day of January, 2020.

15                                                   s/ Julene Delo
                                                    JULENE DELO, Legal Assistant
16                                                  United States Attorney’s Office
                                                    700 Stewart Street, Suite 5220
17                                                  Seattle, Washington 98101-1271
                                                    Phone: 206-553-7970
18                                                  Fax: 206-553-4067
                                                    E-mail: julene.delo@usdoj.gov
19

20

21

22

23

24

25
       ANSWER & AFFIRMATIVE DEFENSES                                              UNITED STATES ATTORNEY
                                                                                    700 Stewart Street, Suite 5220
       [Case No. 3:19-cv-06027-BHS] - 8
                                                                                   Seattle, Washington 98101-1271
                                                                                             206-553-7970
